 1   Jahan C. Sagafi (Cal. Bar No. 224887)                       Brian James Shearer*
     Rachel Dempsey (Cal. Bar No. 310424)                        Craig L. Briskin*
 2   OUTTEN & GOLDEN LLP                                         JUSTICE CATALYST LAW
     One California Street, 12th Floor                           718 7th Street NW
 3
     San Francisco, CA 94111                                     Washington, D.C. 20001
 4   Telephone: (415) 638-8800                                   Telephone: (518) 732-6703
     Facsimile: (415) 638-8810                                   brianshearer@justicecatalyst.org
 5   jsagafi@outtengolden.com                                    cbriskin@justicecatalyst.org
     rdempsey@outtengolden.com
 6                                                               Benjamin D. Elga*
     Ossai Miazad*                                               JUSTICE CATALYST LAW
 7
     Michael N. Litrownik*                                       81 Prospect Street
 8   OUTTEN & GOLDEN LLP                                         Brooklyn, NY 11201
     685 Third Ave., 25th Floor                                  Telephone: 518-732-6703
 9   New York, NY 10017                                          belga@justicecatalyst.org
     Telephone: (212) 245-1000
10   Facsimile: (646) 509-2060
11   om@outtengolden.com
     mlitrownik@outtengolden.com
12
     *admitted pro hac vice
13
     Attorneys for Plaintiff and the Proposed Class
14

15
                                  UNITED STATES DISTRICT COURT
16                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
17

18
     EDUARDO PEÑA, individually and on                Case No. 19-cv-04065-MMC
19   behalf of all others similarly situated,
                                                      DECLARATION OF MICHAEL N.
20                  Plaintiff,                        LITROWNIK IN SUPPORT OF
21                                                    PLAINTIFF’S ADMINISTRATIVE MOTION
             v.                                       TO SEAL EXHIBITS TO AND PORTIONS
22   WELLS FARGO BANK, N.A.,                          OF PLAINTIFF’S MOTION FOR LEAVE TO
                                                      FILE A PARTIAL MOTION FOR
23                  Defendant.                        RECONSIDERATION
24

25

26

27

28

                                                                    DECLARATION OF MICHAEL N. LITROWNIK
                                                                                CASE No. 19-CV-04065-MMC
 1   I, Michael N. Litrownik, declare as follows:

 2          1.     I am an attorney at law admitted before the bar of this Court for purposes of this case

 3   and Counsel at Outten & Golden LLP, retained as counsel for Plaintiff. Along with lawyers from

 4   Justice Catalyst Law, I am one of the attorneys primarily responsible for prosecuting Plaintiff’s

 5   claims on behalf of himself and the proposed classes.

 6          2.     I make this declaration in support of the Plaintiff’s Administrative Motion to Seal

 7   Exhibits and Portions of Plaintiff’s Motion for Leave to File a Partial Motion for Reconsideration

 8   Under Civil Local Rule 7-9 (“Sealing Motion”).

 9          3.     Per Civil Local Rules 79-5(d)(1)(C)-(D), the following Exhibits are attached to the
10   Sealing Motion:
11                 •   Exhibit 1: Proposed redacted version of Plaintiff’s Motion for Leave to File a
12                     Partial Motion for Reconsideration Under Civil Local Rule 7-9 (“Reconsideration
13                     Motion”).
14                 •   Exhibit 2: Unredacted version of the Reconsideration Motion.
15                 •   Exhibit 3: Unredacted version of Ex. D to the Reconsideration Motion (WF-PENA-
16                     00000030-31)
17                 •   Exhibit 4: Unredacted version of Ex. E to the Reconsideration Motion (WF-PENA
18                     00000001).
19          4.     The redacted portions of the brief and Exhibits D and E contain information that has
20   been designated by Wells Fargo as “CONFIDENTIAL” under the parties’ Stipulated Protective
21   Order, ECF No. 59.
22          5.     Wells Fargo has not granted Plaintiff permission to file any portion of these documents
23   publicly, even though Plaintiff pointed out that Ex. 3 (Ex. D to the Reconsideration Motion),
24   Plaintiff’s manually signed SSA-89 form, is the exact same document as Ex. B to the Reconsideration
25   Motion, which Plaintiff has not designated as “CONFIDENTIAL” and is filing publicly.
26          I declare under penalty of perjury under the laws of the United States and the State of New
27 York that the foregoing is true and correct, and that this declaration was executed on January 15, 2020

28 in New York, New York.


                                                                         DECLARATION OF MICHAEL N. LITROWNIK
                                                 -1-                                 CASE No. 19-CV-04065-MMC
 1
           /s/ Michael N. Litrownik
 2         Michael N. Litrownik
 3         Michael N. Litrownik (admitted pro hac vice)
 4         OUTTEN & GOLDEN LLP
           685 Third Avenue, 25th Floor
 5         New York, NY 10017
           Telephone: (212) 245-1000
 6         Facsimile: (646) 509-2060
           mlitrownik@outtengolden.com
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                          DECLARATION OF MICHAEL N. LITROWNIK
     -2-                              CASE No. 19-CV-04065-MMC
